Beck, J.
1. Under the allegations in the petition the burden was upon the petitioner to establish her equitable right and title to the property involved; and further, to show by evidence that she had not been guilty of laches in the assertion of such right and title. This burden she failed to carry, and the court properly awarded a nonsuit.
2. While, after a commission to take interrogatories has been issued, executed, and returned, a copy of the interrogatories, if the original are lost, may be established instanter, no reversal will result in this case for a refusal to allow the establishment of a copy of certain interrogatories on motion; as it appears from the answers to the interrogatories proposed to be established that the evidence contained in the answers, • if it had been admitted, should not have changed the result.
3. No material errors are shown in the other rulings of the court made pending the trial. Judgment affirmed.

All the Justices concur.